Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Shaquyl Blackwell, Appellant                          Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 16-F-
No. 06-18-00012-CR        v.                          1162-202). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Shaquyl Blackwell, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 12, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk